EXHBIT 10.2

 

THIRD AMENDED AND RESTATED BY-LAWS OF

AEP INDUSTRIES INC.

 

ARTICLE I

 

Offices

 

The registered office of the Corporation shall be in the City of Wilmington,
County of New Castle, State of Delaware.

 

The Corporation may also have offices at such other places, both within and
without the State of Delaware, as may from time to time be designated by the
Board of Directors.

 

ARTICLE II

 

Books

 

The books and records of the Corporation may be kept (except as otherwise
provided by the laws of the State of Delaware) outside of the State of Delaware
and at such place or places as may from time to time be designated by the Board
of Directors.

 

ARTICLE III

 

Stockholders

 

Section 1. Annual Meetings. The annual meeting of the stockholders of the
Corporation for the election of Directors and the transaction of such other
business as may properly come before said meeting shall be held at the principal
business office of the Corporation or at such other place or places either
within or without the State of Delaware as may be designated by the Board of
Directors and stated in the notice of the meeting, on the second Tuesday of
April in each year, if not a legal holiday, and, if a legal holiday, then on the
next day not a legal holiday, at 10:00 o’clock in the forenoon, or at such other
date or time as the Board may designate.

 

At any annual meeting of the stockholders, only such business shall be conducted
as shall have been properly brought before the meeting. To be properly brought
before an annual meeting, business must be (i) specified in the notice of
meeting (or any supplement thereto) given by or at the direction of the Board of

 

1

--------------------------------------------------------------------------------


 

Directors, (ii) otherwise properly brought before the meeting by or at the
direction of the Board, or (iii) otherwise properly brought before the meeting
by a stockholder. In addition to any other applicable requirements, for business
to be properly brought before an annual meeting by a stockholder, the
stockholder must have given timely notice thereof in writing to the Secretary.

 

To be timely, a stockholder’s notice must be delivered to or mailed and received
at the principal executive offices of the Corporation by the date that is the
earlier of (i) the date that is ninety (90) days prior to the first anniversary
date of the immediately preceding annual meeting of stockholders of the
Corporation and (ii) the date specified in the proxy statement (if any) for such
annual meeting. A stockholder’s notice to the Secretary shall set forth as to
each matter the stockholder proposes to bring before the annual meeting, (a) a
brief description of the business desired to be brought before the annual
meeting and the reasons for conducting such business at the annual meeting, (b)
the name and address, as they appear on the Corporation’s books, of the
stockholder proposing such business, (c) the number of shares of the Corporation
which are beneficially owned by the stockholder,  (d) a representation  that the
stockholder or a qualified representative of the stockholder intends to appear
in person at the meeting to bring the proposed business before the annual
meeting, and (e) any material interest of the stockholder in such business.

 

Notwithstanding anything in these By-Laws to the contrary, no business shall be
conducted at the annual meeting of stockholders except in accordance with the
procedures set forth in this Section; provided, however, that nothing in this
Section shall be deemed to preclude discussion by any stockholder of any
business properly brought before the annual meeting in accordance with said
procedure.

 

The Chairman of any annual meeting of stockholders shall, if the facts warrant,
determine and declare to the meeting that business was not properly brought
before the meeting in accordance with the provisions of this Section, and if he
should so determine, he shall so declare to the meeting, and any such business
not properly brought before the meeting shall not be transacted.

 

Written notice of the place designated for the annual meeting of the
stockholders of the Corporation shall be delivered personally or mailed to each
stockholder entitled to vote thereat not less than ten (10) and not more than
sixty (60) days prior to said meeting, but at any meeting at which all
stockholders shall be

 

2

--------------------------------------------------------------------------------


 

present, or of which all stockholders not present have waived notice in writing,
the giving of notice as above described may be dispensed with. If mailed, said
notice shall be directed to each stockholder at his address as the same appears
on the stock ledger of the Corporation unless he shall have filed with the
Secretary of the Corporation a written request that notices intended for him be
mailed to some other address, in which case it shall be mailed to the address
designated in such request.

 

Section 2. Special Meetings. Special meetings of the stockholders of the
Corporation may only be held when called by resolution of the Board of
Directors, by the Chairman of the Board or by the President. Any such special
meeting of stockholders may be held at the principal business office of the
Corporation or at such other place or places, either within or without the State
of Delaware, as may be specified in the notice thereof. Business transacted at
any special meeting of stockholders of the Corporation shall be limited to the
purposes stated in the notice thereof.

 

Except as otherwise expressly required by the laws of the State of Delaware,
written notice of each special meeting, stating the day, hour and place, and in
general terms the business to be transacted thereat, shall be delivered
personally or mailed to each stockholder entitled to vote thereat not less than
ten (10) and not more than sixty (60) days before the meeting. If mailed, said
notice shall be directed to each stockholder at his address as the same appears
on the stock ledger of the Corporation unless he shall have filed with the
Secretary of the Corporation a written request that notices intended for him be
mailed to some other address, in which case it shall be mailed to the address
designated in said request. At any special meeting at which all stockholders
shall be present, or of which all stockholders not present have waived notice in
writing, the giving of notice as above described may be dispensed with.

 

Section 3. List of Stockholders. The officer of the Corporation who shall have
charge of the stock ledger of the Corporation shall prepare and make, at least
ten (10) days before every meeting of stockholders, a complete list of the
stockholders entitled to vote at said meeting, arranged in alphabetical order
and showing the address of each stockholder and the number of shares registered
in the name of each stockholder. Such list shall be open to the examination of
any stockholder, for any purpose germane to the meeting, during ordinary
business hours for a period of at least ten (10) days prior to the meeting,
either at a place

 

3

--------------------------------------------------------------------------------


 

within the city where the meeting is to be held, which place shall be specified
in the notice of the meeting, or, if not so specified, at the place where the
meeting is to be held. The list shall also be produced and kept at the time and
place of the meeting during the whole time thereof, and may be inspected by any
stockholder who is present.

 

Section 4. Quorum. At any meeting of the stockholders of the Corporation, except
as otherwise expressly provided by the laws of the State of Delaware, the
Certificate of Incorporation or these By-Laws, there must be present, either in
person or by proxy, in order to constitute a quorum, stockholders owning a
majority of the issued and outstanding shares of the capital stock of the
Corporation entitled to vote at said meeting. At any meeting of stockholders at
which a quorum is not present, the holders of, or proxies for, a majority of the
stock which is represented at such meeting, shall have power to adjourn the
meeting from time to time, without notice other than announcement at the
meeting, until a quorum shall be present or represented. At such adjourned
meeting at which a quorum shall be present or represented any business may be
transacted which might have been transacted at the meeting as originally
noticed. If the adjournment is for more than thirty (30) days, or if after the
adjournment a new record date is fixed for the adjourned meeting, a notice of
the adjourned meeting shall be given to each stockholder of record entitled to
vote at the meeting.

 

Section 5. Organization. The Chairman of the Board, the President, or in their
absence, any Executive Vice President or any Vice President, shall call to order
meetings of the stockholders and shall act as chairman of such meetings. The
Board of Directors or the stockholders may appoint any stockholder or any
Director or officer of the Corporation to act as chairman of any meeting in the
absence of the Chairman of the Board, the President, the Executive Vice
President and all of the Vice Presidents.

 

The Secretary of the Corporation shall act as secretary of all meetings of the
stockholders, but in the absence of the Secretary the presiding officer may
appoint any other person to act as secretary of any meeting.

 

Section 6. Voting. Except as otherwise provided in the Certificate of
Incorporation or these By-Laws, each stockholder of record of the Corporation
shall, at every meeting of the stockholders of the Corporation, be entitled to
one (1) vote for each share of stock standing in his name on the books of the
Corporation on any matter on which he is entitled to vote, and such votes may be
cast either in person or by

 

4

--------------------------------------------------------------------------------


 

proxy, appointed by an instrument in writing, subscribed by such stockholder or
by his duly authorized attorney, and filed with the Secretary before being voted
on, but no proxy shall be voted after three (3) years from its date, unless said
proxy provides for a longer period. If the Certificate of Incorporation provides
for more or less than one (1) vote for any share of capital stock of the
Corporation, on any matter, then any and every reference in these By-Laws to a
majority or other proportion of capital stock shall refer to such majority or
other proportion of the votes of such stock.

 

All elections of Directors shall be by ballot. The vote on any other matter at a
meeting of stockholders need not be by ballot unless demanded, in person or by
proxy, by the holders of a majority of the capital stock of the Corporation
represented in person or by proxy at such meeting and entitled to vote thereat.

 

When a quorum is present at any meeting of the stockholders of the Corporation,
the vote of the holders of a majority of the capital stock entitled to vote at
such meeting and present in person or represented by proxy shall decide any
question brought before such meeting, unless the question is one upon which,
under any provision of the laws of the State of Delaware or of the Certificate
of Incorporation, a different vote is required in which case such provision
shall govern and control the decision of such question.

 

Section 7. Action By Stockholders Without Meeting Not Permitted. No action shall
be taken by the stockholders except at an annual or special meeting of
stockholders called in accordance with the provisions of this Article. The power
of the stockholders to consent in writing without a meeting to the taking of any
action is specifically denied.

 

Section 8. Inspectors of Election. At every meeting of the stockholders of the
Corporation at which a vote by ballot is taken, the polls shall be opened and
closed, the proxies and ballots shall be received and taken in charge, and all
questions touching the qualifications of voters, the validity of proxies and the
acceptance or rejection of votes shall be decided by one (1) or two (2)
inspectors of election. Said inspector or inspectors of election shall be
appointed by the Board of Directors before the meeting, or, if no such
appointment shall have been made, by the presiding officer of the meeting. If
for any reason any of the inspectors of election previously appointed shall fail
to attend or refuse or be unable to serve, inspectors of election in place of
any so failing to attend, or refusing or unable to serve, shall be appointed in
like manner.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Directors

 

Section 1. Number, Election and Term of Office. The business and affairs of the
Corporation shall be managed by the Board of Directors. Subject to the terms of
the Governance Agreement, dated as of June 20, 1996, between Borden, Inc. and
AEP Industries Inc., as it may be amended and/or restated from time to time (the
“Governance Agreement”) during the time the terms thereof are applicable, the
number of Directors which shall constitute the whole Board shall be eight (8),
ten (10) or twelve (12). Within such limits, the number of Directors may be
fixed from time to time by vote of the Board of Directors, at any regular or
special meeting, subject to the Governance Agreement during the time the terms
thereof are applicable. Directors need not be stockholders. Directors shall be
elected at the annual meeting of the stockholders of the Corporation, subject to
the Governance Agreement during the time the terms thereof are applicable,
except as provided in Section 2 of this Article, to serve for terms in
accordance with the Governance Agreement and the Certificate of Incorporation
and until their respective successors are duly elected and have qualified.

 

In addition to the powers by these By-Laws expressly conferred upon them, the
Board may exercise all such powers of the Corporation as are not by the laws of
the State of Delaware, the Certificate of Incorporation or these By-Laws
required to be exercised or done by the stockholders.

 

Section 2. Nomination of Directors. Only persons who are nominated in accordance
with the following procedures shall be eligible for election as Directors.
Nominations of persons for election to the Board of Directors of the Corporation
at a meeting of stockholders may be made (i) by or at the direction of the Board
of Directors by any nominating committee or person appointed by the Board or
(ii) by any stockholder of the Corporation entitled to vote for the election of
Directors at the meeting and who complies with the notice procedures set forth
in this Section. Nominations, other than those made by or at the direction of
the Board, shall be made pursuant to timely notice in writing to the Secretary.
To be timely, a stockholder’s notice shall be delivered to or mailed and
received at the principal executive offices of the Corporation (a) with respect
to an election to be held at the annual meeting of stockholders, not less than
ninety (90) days prior to the first anniversary date of the immediately
preceding annual meeting of stockholders of the Corporation and (b) with

 

6

--------------------------------------------------------------------------------


 

respect to an election to be held at a special meeting of stockholders, not
later than the close of business on the tenth (10th) day following the day on
which notice of the date of the special meeting was mailed to stockholders or
public disclosure of the date of the special meeting was made, whichever first
occurs. Such stockholder’s notice to the Secretary shall set forth (x) as to
each person whom the stockholder proposes to nominate for election or
re-election as a Director, (i) the name, age, business address and residence
address of the person (including such person’s written consent to being named in
the proxy statement as a nominee and to serve as a Director, if elected), (ii)
the principal occupation or employment of the person, (iii) the class and number
of shares of capital stock of the Corporation which are beneficially owned,
directly or indirectly, by the person, and (iv) all other information relating
to the person that is required to be disclosed in solicitations for proxies for
election of Directors, or is otherwise required, pursuant to Regulation 14A
under the Securities Exchange Act of 1934 as amended; and (y) as to the
stockholder giving the notice (i) the name and address, as they appear on the
Corporation’s books, of such stockholder and (ii) the class and number of shares
of capital stock of the Corporation which are beneficially owned, directly or
indirectly, by the stockholder. The Corporation may require any proposed nominee
to furnish such other information as may reasonably be required by the
Corporation’s Nominating Committee to determine the eligibility of such proposed
nominee to serve as Director of the Corporation. Other than Directors chosen
pursuant to the provisions of Section 13, no person shall be eligible for
election as a Director of the Corporation unless nominated in accordance with
the procedures set forth herein.

 

The Chairman of the annual meeting of stockholders shall, if the facts warrant,
determine and declare to the meeting that a nomination was not made in
accordance with the foregoing procedure, and if he should so determine, he shall
so declare to the meeting and the defective nomination shall be disregarded.

 

Section 3. Vacancies and Newly Created Directorships. Except as hereinafter
provided and, subject to the Governance Agreement during the time the terms
thereof are applicable and the Certificate of Incorporation, any vacancy in the
office of a Director occurring for any reason other than the removal of a
Director pursuant to Section 3 of this Article, and any newly created
Directorship resulting from any increase in the authorized number of Directors,
may be filled by a majority of the Directors then in office, though less than a

 

7

--------------------------------------------------------------------------------


 

quorum, or by a sole remaining Director. Subject to the Governance Agreement
during the time the terms thereof are applicable, in the event that any vacancy
in the office of a Director occurs as a result of the removal of a Director
pursuant to Section 4 of this Article, or in the event that vacancies occur
contemporaneously in the offices of all of the Directors, such vacancy or
vacancies shall be filled by a vote of the stockholders of the Corporation at
the next annual or special meeting of stockholders. Directors chosen or elected
as aforesaid shall hold office for a term in accordance with the Governance
Agreement during the time the terms thereof are applicable, and the Certificate
of Incorporation and until their respective successors are duly elected and
qualified or until their earlier resignation or renewal.

 

Section 4. Removals. Subject to the Governance Agreement during the time the
terms thereof are applicable, at any meeting of stockholders of the Corporation
called for the purpose, the stockholders may remove from office, with cause, any
or all of the Directors.

 

Section 5. Regular Meetings. Subject to the Governance Agreement during the time
the terms thereof are applicable, regular meetings of the Board of Directors may
be held without notice at such time and place, either within or without the
State of Delaware, as shall from time to time be determined by resolution of the
Board.

 

Section 6. Special Meetings. Special meetings of the Board of Directors may be
called by the Chairman of the Board, the President or a majority of the
Directors on notice given to each Director, and such meetings shall be held at
the principal business office of the Corporation or at such other place or
places, either within or without the State of Delaware, as shall be specified in
the notices thereof.

 

Section 7. Annual Meetings. The first meeting of each newly elected Board of
Directors shall be held as soon as practicable after each annual election of
Directors and on the same day, at the same place at which regular meetings of
the Board of Directors are held, or at such other time and place as may be
provided by resolution of the Board. Such meeting may be held at any other time
or place which shall be specified in a notice given, as hereinafter provided,
for special meetings of the Board of Directors.

 

Section 8. Notice. Notice of any meeting of the Board of Directors requiring
notice shall be given to each Director by mailing the same at least forty-eight
(48) hours, or by telegraphing, telexing,

 

8

--------------------------------------------------------------------------------


 

telecopying or use of any other form of facsimile transmission the same at least
twelve (12) hours, before the time fixed for the meeting. Attendance of a
Director at a meeting shall constitute waiver of notice of such meeting, except
when such Director attends such meeting for the express purpose of objecting, at
the beginning of such, meeting, to the transaction of any business because such
meeting is not lawfully called or convened.

 

Section 9. Quorum. At all meetings of the Board of Directors, the presence of a
majority of the Directors then in office shall constitute a quorum for the
transaction of business. Except as may be otherwise specifically provided by the
laws of the State of Delaware, the Governance Agreement during the time the
terms thereof are applicable, the Certificate of Incorporation or these By-Laws,
the affirmative vote of a majority of the Directors present at the time of such
vote shall be the act of the Board of Directors if a quorum is present. If a
quorum shall not be present at any meeting of the Board of Directors the
Directors present thereat may adjourn the meeting from time to time, without
notice other than announcement at the meeting, until a quorum shall be present.

 

 Section 10. Consent. Unless otherwise restricted by the Certificate of
Incorporation or these By-Laws, any action required or permitted to be taken at
any meeting of the Board of Directors may be taken without a meeting, if all
members of the Board consent thereto in writing, and the writing or writings are
filed with the minutes of proceedings of the Board.

 

Section 11. Telephonic Meetings. Unless otherwise restricted by the Certificate
of Incorporation or these By-Laws, members of the Board of Directors may
participate in a meeting of the Board by means of conference telephone or
similar communications equipment by means of which all persons participating in
such meeting can hear each other, and participation in a meeting pursuant to
this Section 10 shall constitute presence in person at such meeting.

 

Section 12. Compensation of Directors. Directors, as such, shall not receive any
stated salary for their services, but, by resolution of the Board, a fixed sum
and expenses of attendance, if any, may be allowed for service and for
attendance at each regular or special meeting of the Board, provided that
nothing herein contained shall be construed to preclude any Director from
serving the Corporation in any other capacity and receiving compensation
therefor.

 

9

--------------------------------------------------------------------------------


 

Section 13. Resignations. Any Director of the Corporation may resign at any time
by giving written notice to the Board of Directors or to the President or the
Secretary of the Corporation. Any such resignation shall take effect at the time
specified therein, or, if the time be not specified, upon receipt thereof; and
unless otherwise specified therein, acceptance of such resignation shall not be
necessary to make it effective.

 

ARTICLE V

 

Committees

 

Section 1. Committees. The Board of Directors shall designate the committees
provided for in the Governance Agreement during the time the terms thereof are
applicable, which committees shall have the members provided for in the
Governance Agreement, and may, by resolution passed by a majority of the whole
Board of Directors, designate, subject to the Governance Agreement during the
time the terms thereof are applicable, one or more additional committees, each
committee to consist of one or more of the Directors of the Corporation. The
Board of Directors may designate one or more directors as alternate members of
any committee, who may replace any absent or disqualified member at any meeting
of the committee. In the absence or disqualification of a member of the
committee, the member or members thereof present at any meeting and not
disqualified from voting, whether or not he or they constitute a quorum, may
unanimously appoint another member of the Board of Directors, subject to the
Governance Agreement during the time the terms thereof are applicable, to act at
the meeting in place of any such absent or disqualified member. Any such
committee, to the extent provided in the resolution of the Board of Directors,
shall have and may exercise all the powers and authority of the Board of
Directors in the management of the business and affairs of the Corporation, and
may authorize the seal of the Corporation to be affixed to all papers which may
require it, but no such committee shall have power or authority in reference to
amending the Certificate of Incorporation of the Corporation, adopting an
agreement of merger or consolidation, recommending to the stockholders the sale,
lease, or exchange of all or substantially all of the Corporation’s property and
assets, recommending to the stockholders a dissolution of the Corporation or a
revocation of such a dissolution, or amending these By-Laws, and, unless the
resolution expressly so provides, no such committee shall have the power or
authority to declare a dividend or to authorize the issuance of stock.

 

10

--------------------------------------------------------------------------------


 

Section 2. Executive Committee. Subject to the Governance Agreement during the
time the terms thereof are applicable, the Board, by resolution adopted by the
affirmative vote of a majority of the entire Board, may designate two (2) or
more of its members to constitute an Executive Committee, which, during the
intervals between the meetings of the Board, shall have, and may exercise, all
the powers of the Board in the management of the business, affairs and property
of the Corporation.

 

At all meetings of the Executive Committee, the presence of the lesser of a
majority or one (1), if there are two or fewer members, of the members thereof
shall be necessary to constitute a quorum and to transact business. Meetings of
the Executive Committee may be called by any member thereof, by the Chairman of
the Board, the President or by the Secretary of the Corporation. Written or oral
notice of each such meeting shall be given to each member of the Executive
Committee not later than the close of the business day next preceding the date
of such meeting.

 

The Board shall have the power, by resolution adopted by the affirmative vote of
a majority of the entire Board at any time to change the members of the
Executive Committee, to fill vacancies thereon, and to discharge the Executive
Committee or any member thereof. All action of the Executive Committee shall be
reported to the Board at its next meeting.

 

The Board may, by ordinary resolution, designate one of the members of the
Executive Committee as Chairman of the Executive Committee.

 

Section 3. Committees Generally. Subject to the Governance Agreement during the
time the terms thereof are applicable, the Board, by resolution, may from time
to time designate members of the Board to constitute other committees, which
shall consist of such persons and shall have such powers as the Board may
determine and specify in the respective resolutions effecting such designations.
The Board shall have the power, by resolution, at any time, with respect to any
committee created pursuant to Section 1 and this Section 3, to change the
members of any such committee, to fill vacancies on any such committee and to
discharge any such committee.

 

Section 4. Meetings. Unless the Governance Agreement during the time the terms
thereof are applicable, or the Board of Directors otherwise provides, a majority
of the members of each committee shall

 

11

--------------------------------------------------------------------------------


 

determine its acts. Each committee may adopt such rules and regulations for the
conduct of its meetings as it deems proper and as are not inconsistent with any
statute, the Governance Agreement during the time the terms thereof are
applicable, the Certificate of Incorporation or the By-Laws of this Corporation.

 

ARTICLE VI

 

Officers

 

Section 1. Number, Election and Term of Office. The officers of the Corporation
shall be a Chairman of the Board, a President, one or more Executive Vice
Presidents, one or more Vice Presidents, a Secretary and a Treasurer, and may at
the discretion of the Board of Directors include one or more Assistant
Treasurers and Assistant Secretaries. The officers of the Corporation shall be
elected annually by the Board of Directors subject to the Governance Agreement
at its meeting held immediately after the annual meeting of the stockholders,
and shall hold their respective offices until their successors are duly elected
and have qualified. Any number of offices may be held by the same person. The
Board of Directors may from time to time appoint such other officers and agents
as the interest of the Corporation may require and may fix their duties and
terms of office.

 

Section 2. Chairman of the Board. The Chairman of the Board, if present, shall
preside at all meetings of the stockholders and of the Board of Directors of the
Corporation. In addition, he shall have such other powers and duties as shall
from time to time be assigned to him by the Board of Directors.

 

Section 3. President. The President shall be a Director, and shall be the chief
executive officer of the Corporation and shall have general and active
management of the business of the Corporation, and shall see that all orders and
resolutions of the Board are carried into effect. He shall ensure that the
books, reports, statements, certificates and other records of the Corporation
are kept, made or filed in accordance with the laws of the State of Delaware. In
the absence of the Chairman of the Board, he shall preside at all meetings of
the Board of Directors and at all meetings of the stockholders. He shall cause
to be called regular and special meetings of the stockholders and of the Board
of Directors in accordance with these By-Laws. He may sign, execute and deliver
in the name of the Corporation all deeds, mortgages, bonds, contracts or other
instruments authorized by the Board of Directors, except in cases where the
signing, execution or delivery thereof shall be

 

12

--------------------------------------------------------------------------------


 

expressly delegated by the Board of Directors or by these By-Laws to some other
officer or agent of the Corporation or where any of them shall be required by
law otherwise to be signed, executed or delivered. He may sign, with the
Treasurer or an Assistant Treasurer, or the Secretary or an Assistant Secretary,
certificates of stock of the Corporation. He shall appoint and remove, employ
and discharge, and fix the compensation of all servants, agents, employees and
clerks of the Corporation other than the duly elected or appointed officers,
subject to the approval of the Board of Directors. He shall have the right to
initiate and approve all changes in compensation, including the award of and
amount of bonuses for all executive officers of the Corporation other than the
President. In addition to the powers and duties expressly conferred upon him by
these By-Laws, he shall, except as otherwise specifically provided by the laws
of the State of Delaware, have such other powers and duties as shall from time
to time be assigned to him by the Board of Directors.

 

Section 4. Executive Vice Presidents. The Executive Vice Presidents shall have
such powers and duties as may be assigned to them by the Board of Directors, the
Chairman of the Board and/or the President, or as may be provided in these
By-Laws. An Executive Vice President designated by the Board of Directors shall,
during the absence or incapacity of the President, assume his powers and perform
his duties.

 

Section 5. Vice Presidents. The Vice Presidents shall have such powers and
duties as may be assigned to them by the Chairman of the Board and/or President,
the Executive Vice President or the Board of Directors. Any Vice President
shall, during the absence or incapacity of the Executive Vice President, assume
and perform his duties.

 

Section 6. Secretary. The Secretary may sign all certificates of stock of the
Corporation. He shall record all the proceedings of the meetings of the Board of
Directors and of the stockholders of the Corporation in books to be kept for
that purpose. He shall have custody of the seal of the Corporation and may affix
the same to any instrument requiring such seal when authorized by the Board of
Directors, and when so affixed he may attest the same by his signature. He shall
keep the transfer books, in which all transfers of the capital stock of the
Corporation shall be registered, and the stock books, which shall contain the
names and addresses of all holders of the capital stock of the Corporation and
the number of shares held by each; and he shall keep such stock and transfer
books open daily during business hours to the inspection of every stockholder

 

13

--------------------------------------------------------------------------------


 

and for transfer of stock. He shall notify the Directors and stockholders of
their respective meetings as required by law or by these By-Laws, and shall
perform such other duties as may be required by law or by these By-Laws, or
which may be assigned to him from time to time by the Board of Directors.

 

Section 7. Assistant Secretaries. The Assistant Secretaries shall, during the
absence or incapacity of the Secretary, assume and perform all functions and
duties which the Secretary might lawfully do if present and not under any
incapacity.

 

Section 8. Treasurer. The Treasurer shall have charge of the funds and
securities of the Corporation. He may sign all certificates of stock. He shall
keep full and accurate accounts of all receipts and disbursements of the
Corporation in books belonging to the Corporation and shall deposit all monies
and other valuable effects in the name and to the credit of the Corporation in
such depositories as may be designated by the Board of Directors. He shall
disburse the funds of the Corporation as may be ordered by the Board, and shall
render to the Chairman of the Board and/or the President or the Directors,
whenever they may require it, an account of all his transactions as Treasurer
and an account of the business and financial position of the Corporation.

 

Section 9. Assistant Treasurers. The Assistant Treasurers shall, during the
absence or incapacity of the Treasurer, assume and perform all functions and
duties which the Treasurer might lawfully do if present and not under any
incapacity.

 

Section 10. Treasurer’s Bond. The Treasurer and Assistant Treasurers shall, if
required so to do by the Board of Directors, each give a bond (which shall be
renewed every six (6) years) in such sum and with such surety or sureties as the
Board of Directors may require.

 

Section 11. Transfer of Duties. The Board of Directors in its absolute
discretion may transfer the power and duties, in whole or in part, of any
officer to any other officer, or persons, notwithstanding the provisions of
these By-Laws, except as otherwise provided by the laws of the State of
Delaware.

 

Section 12. Vacancies. Subject to the Governance Agreement, if the office of
Chairman of the Board, President, Executive Vice President, Vice President,
Secretary or Treasurer, or of any other officer or

 

14

--------------------------------------------------------------------------------


 

agent becomes vacant for any reason, the Board of Directors may choose a
successor to hold office for the unexpired term.

 

Section 13. Removals. At any meeting of the Board of Directors called for the
purpose, any officer or agent of the Corporation may be removed from office,
with or without cause, by the affirmative vote of a majority of the entire Board
of Directors.

 

Section 14. Compensation of Officers. The officers shall receive such salary or
compensation as may be determined by the Board of Directors.

 

Section 15. Resignations. Any officer or agent of the Corporation may resign at
any time by giving written notice to the Board of Directors or to the Chairman
of the Board and/or the President or the Secretary of the Corporation. Any such
resignation shall take effect at the time specified therein or, if the time be
not specified, upon receipt thereof; and unless otherwise specified therein,
acceptance of such resignation shall not be necessary to make it effective.

 

ARTICLE VII

 

Contracts, Checks and Notes

 

Section 1. Contracts. Unless the Board of Directors shall otherwise specifically
direct, all contracts of the Corporation shall be executed in the name of the
Corporation by the Chairman of the Board, the President, the Executive Vice
President or a Vice President.

 

Section 2. Checks and Notes. All checks, drafts, bills of exchange and
promissory notes and other negotiable instruments of the Corporation shall be
signed by such officers or agents of the Corporation as may be designated by the
Board of Directors.

 

ARTICLE VIII

 

Stock

 

Section 1. Certificates of Stock. The shares of the Corporation shall be
represented by certificates in such form approved by the Board of Directors,
provided that the Board of Directors may provide by resolution that some or all
of any or all classes or series of the Corporation’s stock shall be
uncertificated shares. Any such resolution shall not apply to shares represented
by a certificate until such certificate is

 

15

--------------------------------------------------------------------------------


 

surrendered to the Corporation. Within a reasonable time after the issuance or
transfer of uncertificated shares, the Corporation shall send to the registered
owners thereof a written notice containing the information required to be set
forth or stated on certificates pursuant to Delaware General Corporation Law.

 

Notwithstanding the adoption of such a resolution by the Board of Directors,
every holder of stock represented by certificates and upon request every holder
of uncertificated shares shall be entitled to have a certificate signed by, or
in the name of the Corporation, by the Chairman of the Board, the President, an
Executive Vice President or a Vice President, and by the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary, representing the number of
shares owned by such person and the date of issue; and no certificate shall be
valid unless so signed. All certificates shall be consecutively numbered and
shall be entered in the books of the Corporation as they are issued. Any or all
signatures on the certificate may be a facsimile. In case any officer, transfer
agent or registrar who has signed or whose facsimile signature has been placed
upon a certificate shall have ceased to be such officer, transfer agent or
registrar before such certificate is issued, such certificate may be issued by
the Corporation with the same effect as if such person was an officer, transfer
agent or registrar at the date of issue.

 

Section 2. Transfer of Stock. Upon surrender to the Corporation or the transfer
agent of the Corporation of a certificate for shares duly endorsed or
accompanied by proper evidence of succession, assignment or authority to
transfer, the Corporation shall cancel the old certificate, issue a new
certificate or evidence the issuance of uncertified shares to the person
entitled thereto, and record the transaction upon its books. Upon receipt of
proper transfer instructions from the registered owner of uncertificated shares,
the Corporation shall cancel such uncertificated shares, issue a new certificate
to the person entitled thereto, if requested, and record the transaction upon
its books.

 

The Board may prescribe such additional requirements as it may deem appropriate
related to the issue, transfer and registration of shares of the Corporation,
subject to the Certificate of Incorporation, these By-Laws, and Delaware General
Corporation Law.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Registered Stockholders

 

The Corporation shall be entitled to treat the holder of record of any share or
shares of stock as the holder in fact thereof and, accordingly, shall not be
bound to recognize any equitable or other claim to, or interest in, such share
or shares on the part of any other person, whether or not it shall have express
or other notice thereof, save as expressly provided by the laws of the State of
Delaware or the Certificate of Incorporation.

 

ARTICLE X

 

Lost, Stolen or Destroyed Certificates

 

Any person claiming a certificate of stock to be lost, stolen or destroyed,
shall make an affidavit or affirmation of the fact in such manner as the
Corporation requires, and the Corporation, in its discretion, may require the
owner of the lost, stolen or destroyed certificate, or such owner’s legal
representative, to give the Corporation a bond in a sum sufficient to indemnify
the Corporation against any claim that may be made against it on account of the
alleged loss, theft or destruction of any such certificate or the issuance of
such new certificate or uncertificated shares.

 

ARTICLE XI

 

Fixing of Record Date

 

In order that the Corporation may determine the stockholders entitled to notice
of or to vote at any meeting of stockholders or any adjournment thereof, or to
express consent to corporate action in writing without a meeting, or to receive
payment of any dividend or other distribution or allotment of any rights, or to
exercise any rights in respect of any change, conversion or exchange of stock or
for the purpose of any other lawful action, the Board of Directors may fix, in
advance, a record date, which shall not be more than sixty (60) nor less than
ten (10) days before the date of such meeting, nor more than sixty (60) days
prior to any other action. A determination of stockholders of record entitled to
notice of or to vote at a meeting of stockholders shall apply to any adjournment
of the meeting; provided, however, that the Board of Directors may fix a new
record date for the adjourned meeting.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XII

 

Dividends

 

Subject to the relevant provisions of the Certificate of Incorporation,
dividends upon the capital stock of the Corporation may be declared by the Board
of Directors at any regular or special meeting, pursuant to law. Dividends may
be paid in cash, in property, or in shares of the capital stock of the
Corporation, subject to the provisions of the Certificate of Incorporation.

 

Before payment of any dividend, there may be set aside out of any funds of the
Corporation available for dividends such sums as the Directors from time to
time, in their absolute discretion, think proper as a reserve or reserves to
meet contingencies, or for equalizing dividends, or for repairing or maintaining
any property of the Corporation, or for such other purpose as the Directors
shall think conducive to the interest of the Corporation, and the Directors may
modify or abolish any such reserve in the manner in which it was created.

 

ARTICLE XIII

 

Waiver of Notice

 

Whenever any notice whatever is required to be given by statute or under the
provisions of the Certificate of Incorporation or these By-Laws, a waiver
thereof in writing signed by the person or persons entitled to said notice,
whether before or after the time stated therein, shall be equivalent thereto.

 

ARTICLE XIV

 

Seal

 

The corporate seal of the Corporation shall have inscribed thereon the name of
the Corporation, the year of its organization and the words “Corporate Seal,
Delaware.”

 

ARTICLE XV

 

Amendments

 

Subject to the Governance Agreement during the time the terms thereof are
applicable and the provisions of the Certificate of Incorporation, these By-Laws
may be altered, amended or repealed or new By-Laws may be adopted by the
stockholders or by the Board of Directors, at any annual meeting of the

 

18

--------------------------------------------------------------------------------


 

stockholders or regular meeting of the Board of Directors or at any special
meeting of the stockholders or of the Board of Directors if notice of such
alteration, amendment or repeal of the By-Laws or of adoption of new By-Laws be
contained in the notice of such special meeting. Any amendment of these By-Laws
by the stockholders of the Corporation shall be made by a vote of not less than
eighty percent (80%) of the capital stock of the Corporation.

 

ARTICLE XVI

 

Resolution of Conflicting Terms

 

Notwithstanding any other provision of these By-Laws and at such time as the
Governance Agreement is operative, any conflict between (a) any action taken by
the Corporation or the Board of Directors, or any provision of these By-laws, as
they may be amended and/or restated from time to time, on the one hand, and (b)
the terms of the Governance Agreement, on the other, shall be resolved in favor
of the terms of the Governance Agreement unless otherwise agreed to in writing
by Borden, Inc.

 

19

--------------------------------------------------------------------------------